Citation Nr: 0404116	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  03-02 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chronic bursitis dorsum first metatarsal 
postoperative.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral saddle bone deformities of the first metatarsal 
cuneiform joint.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
August 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

The veteran contends that his claim to reopen a previously 
disallowed claim for service connection of a bilateral foot 
disorder filed in December 1970 is still pending by reason of 
the RO's failure to adjudicate the claim or advise the 
veteran that he needed to submit new and material evidence to 
reopen the previous disallowance in the RO's January 1971 
letter.  In the event that the January 1971 letter is 
considered a decision, the veteran contends in the 
alternative that the RO failed to advise him of his appellate 
rights.  The veteran also contends that subsequent 
communications and decisions from the RO in 1982, similarly 
failed to advise him that he needed to submit new and 
material evidence to reopen the previous disallowance.  The 
Board notes that the May 1982 rating decision has not been 
subsumed by the final decision of the Board, entered on 
February 24, 1984, because the Board only affirmed the RO's 
decision that no new and material had been submitted.  38 
C.F.R. § 20.1104 (2003); VAOPGCPREC 14-95.  The Board did not 
render a decision on the merits of the claim and therefore, 
the veteran is not barred from proceeding with a claim of 
clear and unmistakable error in the RO's May 1982 rating 
decision.  Id.  This matter is referred to the RO for 
appropriate action.  The matter concerning the veteran's 
contentions on the RO's January 1971 letter is also referred 
to the RO for appropriate action.   



FINDINGS OF FACT

1.  By an unappealed February 1984 decision, the Board denied 
service connection for a bilateral foot disorder.  

2.  Some evidence received subsequent to the February 1984 
Board decision is so significant that it must be considered 
in order to fairly decide the merits of the claims for 
service connection of bilateral foot disorders.  

3.  Second degree bilateral pes planus was noted at the 
veteran's enlistment examination; service medical records and 
post-service medical evidence show that there was no increase 
in severity of the veteran's pes planus during service. 

4.  Bilateral chronic bursitis dorsum first metatarsal was 
not noted at the veteran's enlistment examination; there is 
no clear and unmistakable evidence that this disorder pre-
existed service and that this disorder was not aggravated by 
service. 

5.  The competent medical evidence includes a finding of 
"chronicity" during service and residual scars of the bursa 
excision are present; there exists an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove that a current chronic disability is shown.  

6.  Exostoses or bilateral saddle bone deformities of the 
first metatarsal cuneiform joint were not noted at the 
veteran's enlistment examination; there is no clear and 
unmistakable evidence that this disorder pre-existed service 
and that this disorder was not aggravated by service.  

7.  The competent medical evidence shows that the currently 
diagnosed exostoses or bilateral saddle bone deformities of 
the first metatarsal cuneiform joint first manifested during 
service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for bilateral pes planus is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.159, 20.1100 (2003).

2.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for bilateral chronic bursitis dorsum 
first metatarsal postoperative is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.159, 20.1100 (2003).

3.  New and material evidence has been submitted, and the 
claim for entitlement to
service connection for bilateral saddle bone deformities of 
the first metatarsal cuneiform joint is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 C.F.R. §§ 3.159, 20.1100 (2003).

4.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2003); 
VAOPGCPREC 3-03.

5.  Bilateral chronic bursitis dorsum first metatarsal 
postoperative and residual scars were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2003); VAOPGCPREC 3-03.

6.  Bilateral saddle bone deformities of the first metatarsal 
cuneiform joint were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.306 (2003); VAOPGCPREC 3-03.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  The RO 
provided the veteran with a copy of the February 2002 rating 
decision and January 2003 Statement of the Case (SOC) issued 
by a Decision Review Officer, which together informed the 
veteran of the evidence needed to reopen his claims.  The SOC 
provided the veteran with notice of the laws and regulations 
pertinent to the veteran's claims, including the regulation 
pertaining to new and material evidence claims applicable to 
the veteran's claims.  In correspondence dated in May 2001, 
the RO advised the veteran of the VCAA and VA's duties under 
the VCAA.  The RO advised the veteran of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence necessary to substantiate the claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  In particular, the RO advised the veteran that VA 
needed a statement from Dr. O.A. regarding the medical 
records he reviewed in connection with his evaluation of the 
veteran's feet.  The RO included VA Form 21-4142 for the 
veteran to complete to enable the RO to obtain the requested 
information and evidence.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.

Although not required by the VCAA with respect to new and 
material evidence claims, the RO afforded the veteran a VA 
examination in October 2002.  The Board finds that the 
requirements under the law as pertains to new and material 
evidence claims have been met, and the Board will proceed 
with appellate review.  

A review of the claims file reveals that the claim for 
service connection for a bilateral foot disorder was 
previously denied by a February 1984 Board decision.  The 
veteran was mailed a copy of this decision in February 1984.  
In December 1997, the veteran indicated that he wanted to 
reopen the previously denied foot claim, but then withdrew 
the claim in February 1998 on the basis that he had no new 
and material evidence to submit.  In May 2001, the veteran 
indicated that he wanted to reopen the previously denied foot 
claim based on evidence he submitted in August 2000.  By a 
February 2002 rating decision, the RO found that no new and 
material evidence had been submitted.  

Evidence associated with the claims file prior to the Board's 
February 1984 rating decision follows.  The service medical 
records showed that the veteran entered service with second 
degree bilateral pes planus, according to the enlistment 
examination report dated in February 1945.  The service 
medical records showed that in May 1946, the veteran 
presented with complaints of a reddened sore spot over an 
exostosis on the dorsum of his left foot at the proximal end 
of the first metatarsal bone.  The veteran was hospitalized 
from May to June 1946.  A physical examination revealed small 
bilateral exostoses over the proximal end of the first 
metatarsal dorsum.  The June 1946 radiologic record noted 
that an examination of both feet revealed normal bony 
structures and healthy articular surfaces throughout.  There 
was a soft tissue swelling over the left tarsometatarsal 
articular region, however, there was no underlying bone 
pathology noted.  Progress notes indicated that bursae and 
exostoses were excised bilaterally over the cuneiform and 
first metatarsal bones.  The operation report noted that an 
excision of the bursa was performed.  The post-operative 
diagnosis was bursitis, bilateral, dorsum of the foot.  A 
final diagnosis of bursitis, chronic, dorsum of foot, 
bilateral, due to abnormal configuration of first metatarsal 
bones and excision of bursae, bilateral, overhead of first 
metatarsal bones was noted.  A diagnosis of exostosis of both 
feet with cellulitis was also noted in the records.  The 
August 1946 separation examination report noted that the 
veteran was treated for burso-exostosis in May 1946.  It was 
noted that the veteran's feet were normal.  

Other evidence included a private medical record dated in 
February 1963 from Dr. W.S.VB., which noted that the veteran 
was diagnosed with pes planus, exostosis of the first 
metatarsal, bilateral.  Dr. W.S.VB. indicated that the foot 
disorder was congenital.  Dr. W.S.VB. noted that the veteran 
complained of pain associated with wearing tight shoes.  The 
physical examination revealed palpable exostoses.  Dr. 
W.S.VB. reported that the veteran's physical limitations were 
mild discomfort with excessive exercise.  He recommended 
orthopedic re-evaluations.  

In a May 1982 statement, neighbors of the veteran indicated 
that they knew the veteran prior to his entry into military 
service.  They maintained that the veteran did not complain 
of foot problems at that time.  They related that they knew 
that the veteran underwent surgery during service and that 
since that time, the veteran had complained of foot problems, 
sometimes associated with wearing shoes.  In a May 1982 
statement, the veteran's brother-in-law indicated that the 
veteran had complained of foot problems ever since his 
surgery in service.  The veteran's brother-in-law related 
that the veteran reported that he could only wear certain 
types of shoes.  In a May 1982 statement, a friend of the 
veteran maintained that he had known the veteran since 
childhood and that the veteran had had no problems with his 
feet until after the surgery he underwent during service.  In 
a May 1982 statement, the veteran similarly maintained that 
he did not suffer from any foot problems until he underwent 
the foot surgery during service.  The veteran expressed 
skepticism as to the necessity of the foot surgery given the 
chronic foot problems that had resulted there from.   

The veteran presented testimony at a local hearing before the 
RO in November 1982.  The veteran testified that he suffered 
from foot problems ever since he underwent foot surgery in 
service.  At the hearing, the veteran submitted medical 
statements from Dr. R.R.L.  In the April 1982 statement, Dr. 
R.R.L. noted a diagnosis of redness as the result of 
irritation from footgear.  Dr. R.R.L. recommended proper 
footgear.  In the November 1982 statement, Dr. R.R.L. 
reported that an examination of the feet revealed areas of 
redness and tenderness dorsally at the base of the first 
metatarsal, bilaterally.  Dr. R.R.L. indicated that the 
referenced areas were the site of the previous in-service 
surgery.  Dr. R.R.L. noted that the condition would persist 
intermittently during the veteran's lifetime.  

The basis for the Board's February 1984 denial was that the 
evidence presented subsequent to the finally disallowed claim 
did not show that a bilateral foot condition was incurred in 
or aggravated by service.  

Evidence associated with the claims file after the Board's 
February 1984 rating decision includes evidence previously 
considered by the Board in its 1984 decision.  The veteran 
resubmitted the February 1963 private medical record from Dr. 
W.S.VB., the March 1982 statement from the veteran that 
accompanied the veteran's application to reopen the 
previously denied claim, the May 1982 statement from the 
veteran, the May 1982 statements from the veteran's 
neighbors, brother-in-law, and friend, and the April 1982 and 
November 1982 medical statements from Dr. R.R.L..  The 
foregoing evidence is duplicative and therefore, not new and 
material evidence.  

Other evidence submitted after the Board's February 1984 
decision is new.  As to materiality, the Board notes that in 
an August 2000 letter from Dr. O.A., he noted that he had 
reviewed the veteran's medical records and that it was his 
opinion that the veteran's current problems of discomfort in 
his feet were probably related to the foot surgery he had 
while he was in service.  Dr. O.A. further noted that he 
believed that the veteran's condition was aggravated during 
his years in service.  In a March 2002 letter from Dr. R.S., 
he reported that he had reviewed the veteran's service 
medical records and found that it was probable that the 
veteran's present condition started when he underwent 
bilateral dorsum of foot bursa excision in June 1946.  Dr. 
R.S. noted that the veteran continued to have moderate loss 
of function of his foot due to metatarsal abnormality.  
Lastly, the report of a VA examination conducted in October 
2002 shows that the examiner found that the veteran's current 
foot disorder and foot problems were not related to his 
military service or surgery the veteran underwent during that 
time. 

The Board finds that Dr. O.A.'s August 2000 letter, Dr. 
R.S.'s March 2002 letter, and the October 2002 VA examination 
report are all material as they bear directly and 
substantially on the question of whether any currently 
diagnosed bilateral foot disorders were incurred in or 
aggravated by service.  Prior to 1984, there is no competent 
medical evidence of record-including medical opinion-that 
addresses whether any of the veteran's foot disorders are 
related to his service.  Thus, the evidence is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156 (2001).  Accordingly, having 
determined that new and material evidence has been submitted, 
the claims are reopened and the Board will proceed to 
evaluate the merits of the claims on the basis of all 
evidence of record after ensuring that the duty to assist the 
veteran has been satisfied.  

After further review of the evidence, the Board finds that 
the RO complied with the VCAA.  The Board incorporates by 
reference the previous discussion on the RO's compliance with 
the VCAA.  In addition, the Board notes that the SOC provided 
the veteran with notice of the regulations pertaining to the 
principles relating to service connection.  The May 2001 VCAA 
letter advised the veteran of what the evidence must show to 
establish service-connected compensation benefits prior to an 
initial adjudication of the claims.  Thus, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board reiterates that 
the RO afforded the veteran a VA medical examination and 
obtained a medical opinion.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  

The Board notes that a rating examiner found that the veteran 
had presented no new and material evidence according to the 
February 2002 RO rating decision.  It appears from the SOC 
that the Decision Review Officer found that new and material 
evidence had been submitted and in so finding, proceeded and 
denied the veteran's claims on the merits.  Accordingly, the 
Board will proceed with a decision on the merits.  

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A.          § 1111 (West 2002); 
VAOPGCPREC 3-03.  Service medical records show that the 
February 1945 enlistment examination report noted that the 
veteran had second degree bilateral pes planus.  Thus, the 
veteran is shown to have bilateral pes planus that pre-
existed service.  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.      § 3.306(a) 
(2003).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  

The service medical records are absent any complaints 
associated with pes planus. The service medical records are 
also absent any treatment specifically for pes planus.  The 
August 1946 separation examination report noted the foot 
surgery and  noted that the veteran's feet were clinically 
evaluated as normal.  Post-service medical records, however, 
show that the veteran has congenital bilateral pes planus 
with the most recent VA examination noting a diagnosis of 
congenital pes planus.  The Board may deduce without an 
impermissible resort to its own unsubstantiated medical 
opinion that the veteran exhibited bilateral pes planus at 
the separation examination even though the disorder was not 
noted on the report.  

While the severity of the veteran's pes planus at the time of 
his discharge is not known, the service medical records and 
post-service medical records show that the foot disorder 
underwent no increase in severity during service.  As 
previously stated, no complaints of or treatment for pes 
planus occurred during service.  The first medical evidence 
of foot problems are not documented until February 1963-17 
years after the veteran's discharge from service.  It appears 
that at that time, the veteran's foot complaints were 
attributable to the presence of exostoses.  The x-rays taken 
at the October 2002 VA examination show that there is no 
total breakdown of the arches, so there is no evidence that 
the veteran's pes planus is currently more severe than the 
severity of pes planus documented at the enlistment 
examination.  Even if there was such evidence, given the 
absence of pes planus complaints during service, the evidence 
would tend to show that the onset of the increased 
symptomatology occurred after service.  Moreover, the VA 
examiner opined that it was not likely that the veteran's 
military service or the excision of the bursas in the 
veteran's foot at that time would have caused aggravation of 
the pes planus.  Thus, an increase in disability during the 
veteran's military service is not shown by the evidence.  
Accordingly, on the basis of all the evidence of record 
pertaining to the manifestations of the pes planus prior to, 
during, and subsequent to service, aggravation is not 
conceded.  38 C.F.R. § 3.306(b) (2003).  Service connection 
for pre-existing bilateral pes planus is not warranted.  

Service medical records show that exostoses or saddle bone 
deformities of the feet were not identified at the February 
1945 enlistment examination.  Thus, the veteran is entitled 
to the presumption of soundness as to this foot disorder if 
there is no clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
such service. 

Service medical records show that the veteran presented with 
complaints of swelling, pain, and a reddened sore spot over 
an exostosis on the dorsum of his left foot.  The records 
note that a physical examination revealed bilateral exostosis 
over the proximal end of the first metatarsal, dorsum.  The 
October 2002 VA examiner correctly noted that there were some 
discrepancies in the service medical records as to whether 
the veteran underwent excision of the exostoses along with 
excision of the bursa.  It is the opinion of the October 2002 
VA examiner, based on a review of all the records, that the 
veteran only underwent excision of a bursa from the left and 
right foot.  The Board notes that the VA examiner's opinion 
is supported by the evidence of record.  While progress notes 
indicated that the bursae and exostoses
were excised bilaterally, the actual operation report noted 
and described an operation that only entailed excision of the 
bursa on both feet.  Indeed, the post-operative diagnosis was 
bursitis, bilateral, dorsum of the foot.  The preoperative 
and anesthesia record similarly only noted excision of the 
bursa.  There is no medical opinion contrary to the VA 
examiner's opinion on this point.  Thus, exostoses of the 
feet were present during service and remained present 
throughout the veteran's service.  According to the veteran's 
reported medical history and post-service medical records, no 
surgery to remove the exostoses has occurred since the 
veteran's discharge from service.  The veteran is currently 
diagnosed with exostoses of the first metatarsal cuneiform 
joint bilaterally.  It follows that the foot deformity and 
involved area noted in service is the same as the foot 
deformity and involved area currently diagnosed.  Thus, the 
evidence tends to show that the currently diagnosed exostoses 
are related to the veteran's service.

The February 1963 private medical record from Dr. W.S.VB. 
shows that he diagnosed the veteran with pes planus, 
exostosis of the first metatarsal, bilateral.  Dr. W.S.VB. 
noted generally that the foot disorder was congenital.  
Unlike Dr. W.S.VB., the October 2002 VA examiner specifically 
indicated that the exostoses were most likely secondary to 
congenital pes planus.  The VA examiner, however, did not 
express an opinion as to whether the exostoses developed 
prior to service or developed during service.  In the absence 
of clear and unmistakable evidence that exostoses of the feet 
developed prior to service, the Board must find that 
exostoses of the feet first manifested during service.  In 
the absence of clear and unmistakable evidence that exostoses 
of the feet were not aggravated by service, the Board must 
similarly find that exostoses of the feet first manifested 
during service.  Therefore, the veteran is entitled to the 
presumption of soundness as to the exostoses disorder and 
consequently, in-service incurrence of the foot disorder is 
shown by the evidence.  

As previously discussed, the evidence tends to show that the 
currently diagnosed exostoses of the feet are related to 
symptomatology first shown in the service medical records.  
Accordingly, the Board finds that service connection for 
exostoses or bilateral saddle bone deformities of the first 
metatarsal cuneiform joint is warranted. 

In regard to the claim for service connection for bilateral 
chronic bursitis dorsum first metatarsal, the Board notes 
that bursitis of the feet was not identified at the February 
1945 enlistment examination.  Service medical records clearly 
show treatment for bursitis during service.  As previously 
discussed, the only surgery the veteran underwent during 
service was for removal of bursa between the metatarsal 
cuneiform joints.  The October 2002 VA examiner opined that 
the bursa formed mostly from irritation of the structural 
integrity of the metatarsal cuneiform joints secondary to the 
pes planus deformity.  The examiner did not express an 
opinion as to whether the bursa developed prior to service or 
developed during service.  In the absence of clear and 
unmistakable evidence that chronic bursitis of the feet 
developed prior to service, the Board must find that bursitis 
of the feet first manifested during service.  In the absence 
of clear and unmistakable evidence that chronic bursitis of 
the feet was not aggravated by service, the Board must 
similarly find that bursitis of the feet first manifested 
during service.  Therefore, the veteran is entitled to the 
presumption of soundness as to the bursitis disorder and 
consequently, in-service incurrence of the foot disorder is 
shown by the evidence.  

The August 2000 letter from Dr. O.A. shows that he opined 
that the veteran's current problems of discomfort in his feet 
were probably related to the foot surgery he underwent while 
he was in service.  Dr. O.A. noted that he believed that the 
veteran's "condition" was aggravated during his years in 
service.  The March 2002 letter from Dr. R.S. shows that he 
opined that the veteran's present "condition" started when 
he underwent bilateral dorsum of foot bursa excision.  Drs. 
O.A. and R.S. opinions lack specificity as to what current 
"condition" of the feet they believe was incurred in or 
aggravated by the veteran's service, but according to the 
October 2002 VA examiner, his examination revealed thin scars 
over the first metatarsal cuneiform joints of both feet where 
the previous surgery had taken place.  The October 2002 VA 
examiner does not attribute any of the veteran's current 
symptoms to chronic bursitis, but the medical evidence shows 
that residuals of the bursa excision are present.  Thus, 
there is some support in the medical evidence that at least 
some of the veteran's current problems are due to the surgery 
he underwent during service as found by Drs. O.A. and R.S.  
Moreover, the Board notes as significant that the service 
examiner found that the condition during service was 
"chronic."  The medical opinions of Drs. O.A. and R.S. are 
in conflict with the October 2002 VA examiner's opinion, but 
the foregoing medical evidence shows that reasonable doubt 
should be resolved in favor of the veteran.  38 U.S.C.A.         
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral chronic bursitis dorsum 
first metatarsal postoperative and residual scars is granted. 

Service connection for exostoses, bilateral saddle bone 
deformities of the first metatarsal cuneiform joint is 
granted.  

Service connection for bilateral pes planus is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



